

115 HR 1336 IH: To amend title XIX of the Social Security Act to provide States with flexibility in providing choice of coverage through managed care under Medicaid.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1336IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Cramer (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with flexibility in providing
			 choice of coverage through managed care under Medicaid.
	
 1.State flexibility to provide choice of coverage in managed careParagraph (3) of section 1932(a) of the Social Security Act (42 U.S.C. 1396u–2(a)) is amended to read as follows:
			
 (3)Choice of coverageA State may, at its option, permit an individual to choose a managed care entity from two or more such entities that meet the applicable requirements of this section, and of section 1903(m) or section 1905(t)..
		